                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

THOMAS JAMES CLAUSO,                 Civil Action No. 18-12217(NLH)

          Plaintiff,

     v.                                         OPINION

WARDEN WILLIE BONDS, et al.,

          Defendants.


APPEARANCES:

THOMAS JAMES CLAUSO
59252
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302
Plaintiff, Pro Se


Hillman, District Judge:

     Currently before the Court is the complaint and motion for

a temporary restraining order of Plaintiff Thomas James Clauso.

(ECF No. 1).   As Plaintiff is a convicted prisoner who has

previously been granted in forma pauperis status, this Court is

required pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A to

screen Plaintiff’s complaint and dismiss it if it is frivolous,

malicious, fails to state a claim for relief, or seeks damages

from a party immune to suit.

     For the following reasons, this Court will dismiss

Plaintiff’s false charge and destruction of property claims as

to all relevant Defendants, will dismiss Rutgers Correctional

                                 1
Health Care from this matter without prejudice, will permit

Plaintiff’s remaining claims to proceed, and will deny

Plaintiff’s motion seeking a temporary restraining order (ECF

No. 1 at 29-31) without prejudice.

I.   BACKGROUND

     Plaintiff, Thomas James Clauso, is a convicted state

prisoner who is currently incarcerated at South Woods State

Prison.   Plaintiff is elderly, and suffers from unspecified

health issues which require that he use either a cane, walker,

or wheelchair to move around.   (ECF No. 1 at 11).   According to

the complaint, at some point in May 2018, Plaintiff was charged

by Sergeant Chard with threatening to stab another guard named

Martinelli with a screwdriver Plaintiff kept in his cell, a

threat Plaintiff denies having made.   (Id. at 1, 12).   Plaintiff

asserts that these charges were later dropped.   (Id. at 18).

Regardless, following these false charges, Chard, Martinelli,

and two other guards named Hanson and Goldsborough began to

harass Plaintiff apparently both because of the false charge and

because Plaintiff “gets along to[o] well with black people.”

(Id. at 12, 4, 24).

     According to Plaintiff, all three guards are racists who

frequently make use of racial epithets against black people, and

at least one – Chard – told Plaintiff that he was an avowed

Nazi. (Id.).   Plaintiff alleges that Chard has frequently

                                 2
threatened to put him in his “iron maiden” – which the complaint

suggests 1 may actually be a term used by the guards for one of

the mental health watch cells which Plaintiff refers to as the

“rubber room,” and claims that he has used this “iron maiden” to

kill black inmates in the past. (Id. at 12).    Chard apparently

also told Plaintiff that he learned unspecified torture

techniques “from Apartheid.” (Id. at 12).

     In addition to these allegations of harassment and racial

epithets, Plaintiff’s complaint also alleges various claims

related to the conditions of his confinement.   According to

Plaintiff, Plaintiff was for a period of a few weeks confined to

his cell, denied access to a shower, denied exercise time,

denied his walking equipment or a wheelchair, and was

essentially left to fester in his cell by Chard, Hansen, and

Martinelli.   Plaintiff further alleges that the guards refused

to turn on the lights in his cell. (Id. at 12-21).

     These conditions have led to him suffering from a rash, for

which he was eventually given a cream by the medical department


1 Plaintiff’s complaint is lengthy, handwritten, difficult to
read, and may be missing pages. Plaintiff’s allegations in any
event are somewhat unclear – they weave back in on themselves
and it is not always clear whether some repeated allegations
refer to the same incidents or incidents which reoccurred. It
is also difficult to discern from Plaintiff’s complaint the
exact timeline of when Plaintiff was confined to his cell, and
how much of the time that he claims he has been without a shower
or yard time overlaps with his temporary confinement to the
“rubber room” in May 2018.
                                 3
that proved ineffective without proper cleaning, and various

other physical and mental health issues. (Id.).    Throughout this

period, Plaintiff was also threatened by the three named guards,

and in one incident Plaintiff was physically assaulted by

Goldsborough during a handcuffing which resulted in Plaintiff’s

arm being dislocated without reason. (Id. at 24).

     At some point during this period of maltreatment, in late

May 2018, Plaintiff placed a sick call slip seeking mental

health treatment. (Id. at 12-13, 25).    Mental health nurses,

including nurse Amanda Williams, thereafter came to see him to

ask him questions about his request, which Plaintiff refused to

answer with the above named guards present.    (Id.).   Apparently

unhappy with this refusal, Williams summoned the guards, but

Plaintiff continued to refuse to answer the questions.    (Id.).

     Chard and Williams thereafter had plaintiff placed in the

“rubber room” without first seeking proper authorization from a

doctor. (Id.)   During this time in the “rubber room”, Plaintiff

was left naked in the room without his walking equipment and

thus was forced to endure the dirt, mess, and biological

material that was on the floor of that room while the guards and

Williams watched. (Id. at 25-26).    Plaintiff remained in that

room until he was seen by a doctor several days later who

released him as there was no basis for this confinement to the

rubber room. (Id.).   Plaintiff was thereafter returned to his

                                 4
cell, where the above referenced maltreatment continued.

Plaintiff’s period of time without yard time or a shower

apparently went on for at least twenty-one total days. (Id. at

31).

       Plaintiff further alleges that throughout this time period,

the four named guards destroyed many of his possessions and

several hundred pages of documents he had copied.    (Id. at 12-

25).    Plaintiff also claims that Goldsborough began intercepting

his legal mail, forging Plaintiff’s signature on documents, and

sending them back to various courts without ever delivering the

mail to Plaintiff. (Id. at 24).    Goldsborough apparently also

prevents legal mail from being delivered to Plaintiff in those

instances in which he does not engage in this alleged forgery.

(Id.).

       In addition to the above-named individuals, Plaintiff also

seeks to bring claims against the warden of South Woods State

Prison, Willie Bonds, based on his having filed grievances and

other letters seeking to raise these issues to Bonds’ attention.

(Id. at 22-23).    Plaintiff alleges that Bonds, however, fully

approved of the situation and told Goldsborough to tell

Plaintiff to cease his complaints or he would have Chard “finish

[him] off.” (Id.).    Plaintiff also seeks to raise a claim

against Rutgers Medical based on its running of the prison

medical department, but Plaintiff provides scant detail about

                                  5
this claim other than to assert that he believes Rutgers Medical

runs the facility poorly and overcharges the state. (Id. at 11).

Plaintiff identifies no policy or practice of Rutgers Medical

which resulted in the alleged violations of his rights.

II.    DISCUSSION

A.    Legal Standard

      Under the Prison Litigation Reform Act, Pub. L. 104-134, §§

801-810, 110 Stat. 1321-66 to 1321-77 (Apr. 26, 1996) (“PLRA”),

district courts must review complaints in those civil actions in

which a prisoner seeks redress against a governmental employee

or entity, see 28 U.S.C. § 1915A(b), or brings a claim with

respect to prison conditions, see 42 U.S.C. § 1997e.   The PLRA

directs district courts to sua sponte dismiss any claim that is

frivolous, is malicious, fails to state a claim upon which

relief may be granted, seeks monetary relief from a defendant

who is immune from such relief, or is on its face unexhausted.

See 28 U.S.C. §§ 1915(e)(2)(B), 1915A; 42 U.S.C. § 1997e.    “The

legal standard for dismissing a complaint for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) [or § 1915A] is

the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F.

App’x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000)).



                                 6
     In deciding a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(6), a district court is “required to accept as true all

factual allegations in the complaint and draw all inferences in

the facts alleged in the light most favorable to the

[Plaintiff].” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228

(3d Cir. 2008). “[A] complaint attacked by a . . . motion to

dismiss does not need detailed factual allegations.” Bell

Atlantic v. Twombly, 550 U.S. 544, 555 (2007). However, the

Plaintiff’s “obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. (citing Papasan v. Allain, 478

U.S. 265, 286 (1986)). A court is “not bound to accept as true a

legal conclusion couched as a factual allegation.” Papasan, 478

U.S. at 286. Instead, assuming the factual allegations in the

complaint are true, those “[f]actual allegations must be enough

to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555.

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

for relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A

claim has facial plausibility when the pleaded factual content

allows the court to draw the reasonable inference that the

                                7
defendant is liable for misconduct alleged.” Id. “Determining

whether the allegations in a complaint are plausible is a

context-specific task that requires the reviewing court to draw

on its judicial experience and common sense.” Id. at 679.

“[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has

alleged — but it has not ‘show[n]’ — ‘that the pleader is

entitled to relief.’” Id. (citing Fed. R. Civ. P. 8(a)(2)).

Moreover, while pro se pleadings are liberally construed, “pro

se litigants still must allege sufficient facts in their

complaints to support a claim.” Mala v. Crown Bay Marina, Inc.,

704 F.3d 239, 245 (3d Cir. 2013) (citation omitted) (emphasis

added).

B.   Analysis

     Plaintiff seeks to bring a claims against various prison

officials for violations of his constitutional rights pursuant

to 42 U.S.C. § 1983. 2   “To establish a claim under 42 U.S.C. §




2 In his complaint, Plaintiff also asserts several other statutes
that he believes would provide this Court with jurisdiction
including the ADA, the RICO Act, various unspecified “bias
intimidation” statutes, and the Ku Klux Klan Act. Plaintiff,
however, pleads no facts in his complaint directly relevant to
these apparent non-1983 claims. This Court thus does not
construe his complaint to be raising claims under these other
statutes as Plaintiff invokes them in name only and does not
attempt to plead claims under these statutes, and thus has
provided no more than a conclusory allegation that he has a
claim under them. Iqbal, 556 U.S. at 678.
                                  8
1983, a plaintiff must demonstrate a violation of a right

protected by the Constitution or laws of the United States that

was committed by a person acting under the color of state law.”

Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000); see also

Woodyard v. Cnty. of Essex, 514 F. App’x 177, 180 (3d Cir. 2013)

(section 1983 provides “private citizens with a means to redress

violations of federal law committed by state [actors]”). “The

first step in evaluating a section 1983 claim is to ‘identify

the exact contours of the underlying right said to have been

violated’ and to determine ‘whether the plaintiff has alleged a

deprivation of a constitutional right at all.’”   Nicini, 212

F.3d at 806 (quoting County of Sacramento v. Lewis, 523 U.S.

833, 841 n. 5 (1998)).

     Here Plaintiff appears to be raising the following claims –

a conditions of confinement claim against Defendants Chard,

Goldsborough, Hansen, Martinelli, Bonds, and Williams; a claim

for destruction of property against the four guards; a claim for

targeted harassment unrelated to prison needs by the four

guards; a claim for denial of medical care related to the

seizing of his walkers and wheelchair by the four guards; an

excessive force claim against Goldsborough; a false charge

related claim against the four guards, and a legal mail claim

against Defendants Goldsborough and Bonds.   This Court has

reviewed Plaintiff’s conditions of confinement, targeted

                                9
harassment, 3 denial of medical care, excessive force, and legal

mail claims and finds that they are sufficiently pled that they

should proceed at this time against the relevant Defendants. 4

     Plaintiff’s destruction of property and false charge

claims, however, must be dismissed at this time.   The filing of

a false report is not itself a constitutional violation absent

an accompanying denial of Due Process.   See Washington v. Essex

Cnty. Sheriff’s Dep’t, No. 14-7453, 2017 WL 4858120, at *2

(D.N.J. Oct. 25, 2017) (quoting Ellis v. Vergara, No. 09-2839,



3 Although the Court is aware that verbal harassment, without
more and even where accompanied by racial slurs or other harsh
language, is not usually sufficient to amount to a violation of
the Eighth Amendment, see, e.g., Richardson v. Sherrer, 344 F.
App’x 755, 757 (3d Cir. 2009); McBride v. Deer, 240 F.3d 1287,
1291 n. 3 (10th Cir. 2001); DeWalt v. Carter, 224 F.3d 607, 612
(7th Cir. 2000), the Supreme Court in Hudson v. Palmer, 468 U.S.
517, 528-530 (1984), held that the intentional and targeted
harassment “of even the most hardened criminals cannot be
tolerated” and may give rise to liability under the Eighth
Amendment where the harassment is continuous and calculated and
is not related to prison needs. This Court construes Plaintiff
to be raising such a claim, and does not construe him to be
raising claims related to individual harassing incidents based
solely on threats or harsh language.
4 Plaintiff states an intention to sue all Defendants in their
individual and official capacities. Because Plaintiff seeks
both money damages and injunctive relief, this Court need not
dismiss the official capacity claims. The Court notes, however,
that Plaintiff may not recover money damages against Defendants
in their official capacities as such claims are really claims
against either the State, which is immune, or Rutgers Medical,
against whom Plaintiff has failed to state a claim for the
reasons discussed below. See, e.g., Monell v. Dep’t of Soc.
Servs., 436 U.S. 658, 690 n. 55 (1978); Wills v. Michigan Dep’t
of State Pol., 491 U.S. 58, 65-66 (1989); Grohs v. Yatauro, 984
F. Supp. 2d 273, 280-81 (D.N.J. 2013).
                                10
2009 WL 4891762, at *5 (D.N.J. Dec. 15, 2009).    As Plaintiff has

pled that the alleged false charge was “thrown out,” he has not

asserted a denial of Due Process, and his false charge claim

must be dismissed.

     Similarly, although prisoners may have a Due Process right

to the retention of their property, where “a state actor

deprives an individual of property without authorization,

[however,] either intentionally or negligently, that deprivation

does not result in a violation of the Fourteenth Amendment so

long as a meaningful post deprivation remedy for the loss is

available.   See Hudson[, 468 U.S. at 530-36]; Parratt v. Taylor,

[451 U.S. 527, 543-44] (1981); overruled in part on other

grounds, Daniels v. Williams, [474 U.S. 327] (1986).”   Love v.

New Jersey Dep’t of Corr., No. 14-5629, 2015 WL 2226015, at *5

(D.N.J. May 12, 2015); see also Miller v. Fraley, No. 12-4470,

2015 WL 511296, at *11 (D.N.J. Feb. 6, 2015).    As New Jersey has

provided such a post-deprivation remedy in the form of the New

Jersey Tort Claims Act, N.J. Stat. Ann. § 59:1-1 et seq.,

Plaintiff’s destruction or damaging of property claims fail to

state a cognizable claim for relief under § 1983.   Love, 2015 WL

2226015, at *5.   Plaintiff’s property claims must therefore be

dismissed.

     Plaintiff also names as a Defendant in this matter Rutgers

University Correctional Health Care, the entity which runs the

                                11
prison’s medical department, although he does not outline the

exact contours of the claim he wishes to raise against that

entity.   A third party state contractor entity may only be held

liable under § 1983 where the contractor has direct involvement

in the alleged wrong, which will normally only occur where the

alleged constitutional violation is the result of a policy,

practice, or custom put into effect by the contractor entity.

See Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 583-84

(3d Cir. 2003).   Plaintiff has failed to identify any policy or

practice of Rutgers which resulted in the alleged constitutional

violations, and has not otherwise pled the direct involvement of

Rutgers in the claims he has raised.    Plaintiff has thus failed

to state a viable claim for relief as to Rutgers, and Rutgers is

dismissed from this matter without prejudice.

      Finally, Plaintiff filed alongside his complaint a motion

seeking a temporary restraining order directing Defendants to

cease “hurting” him, provide him yard time, and permit him to

shower.   (ECF No. 1 at 29-31).   Injunctive relief is an

“extraordinary remedy, which should be granted only in limited

circumstances.”   Novartis Consumer Health v. Johnson & Johnson –

Merck Consumer Pharms. Co., 290 F.3d 578, 586 (3d Cir. 2002).

In order to establish that he is entitled to extraordinary

relief in the form of a preliminary injunction or temporary

restraining order, Plaintiff must

                                  12
          demonstrate that “(1) he is likely to succeed
          on the merits; (2) denial will result in
          irreparable harm; (3) granting the injunction
          will not result in irreparable harm to the
          defendants; and (4) granting the injunction is
          in the public interest.”         Maldonado v.
          Houston, 157 F.3d 179, 184 (3d Cir. 1998) (as
          to preliminary injunction); see also Ballas v.
          Tedesco, 41 F. Supp. 2d 531, 537 (D.N.J. 1999)
          (as to temporary restraining order).         A
          plaintiff must establish that all four factors
          favor preliminary relief. Opticians Ass’n of
          America v. Independent Opticians of America,
          920 F.2d 187 (3d Cir. 1990).

Ward v. Aviles, No. 11-6252, 2012 WL 2341499, at *1 (D.N.J. June

18, 2012).   In order to succeed on his motion, Plaintiff must

therefore demonstrate a “reasonable probability of eventual

success in the litigation.”   Bennington Foods, LLC v. St. Croix

Renaissance Group, LLP, 528 F.3d 176, 179 (3d Cir. 2008).    To

satisfy this requirement, “[i]t is not necessary that the moving

party’s right to a final decision after trial be wholly without

doubt, rather, the burden is on the party seeking relief to make

a prima facie case showing a reasonable probability that it will

prevail on the merits.”   Ward, 2012 WL 2341499 at *2 (quoting

Oburn v. Sapp, 521 F.2d 142, 148 (3d Cir. 1975)).

     Although this Court has determined that certain of

Plaintiff’s claims are sufficient to survive screening and

warrant a responsive pleading from Defendants, at this time

Plaintiff has provided the Court with nothing but his own

assertions, and has not presented any evidence in support of


                                13
those allegations in his motion.     This Court finds that

Plaintiff has therefore failed to establish a reasonable

probability that he will prevail on this matter.     Plaintiff’s

motion is therefore denied without prejudice at this time. 5

IV.   CONCLUSION

      For the reasons set forth above, this Court will dismiss

Plaintiff’s destruction of property and false charge claims,

will dismiss Rutgers University Correctional Health Care from

this matter without prejudice, the Court will permit Plaintiff’s

remaining claims to proceed at this time, and Plaintiff’s motion

seeking a temporary restraining order (ECF No. 1 at 29-31) is

denied without prejudice.   An appropriate order follows.


Date:    July 3, 2019                    s/ Noel L. Hillman
                                      Hon. Noel L. Hillman,
                                      United States District Judge

    At Camden, New Jersey




5 The Court further notes that Plaintiff has not filed anything
on the docket of this matter since August 2018. It is thus
completely unclear if the situation Plaintiff raises in his
motion has continued or is otherwise ongoing, and it is
therefore unclear that injunctive relief would be warranted or
necessary in any event. If the situation has continued,
Plaintiff is free to file a new motion seeking injunctive
relief, accompanied by whatever evidence he may have in this
matter.
                                14
